Beck, J.
It appearing, from the recitals in the bill of exceptions and from the record in this case, that the question as to whether the court properly granted an injunction at the interlocutory hearing depends upon a consideration of the evidence introduced at the hearing, and it further appearing that the evidence is neither set forth literally or in substance in the bill of exceptions nor" attached thereto as an exhibit, and that there is no brief of the evidence approved by the trial judge and made *770a part of the record, this court can not say that the’ court below erred ' idn granting the interlocutory injunction.
June 10, 1914.
Injunction. Before Judge Wright. Floyd superior court. November 5, 1913.
Henry IFalicer, for plaintiff in error. McHenry & Porter, contra.

Judgment affirmed.


All the Justices concur.